ATTORNEY GRIEVANCE COMM’N                           *
                                                             IN   THE
OF MARYLAND                                                  COURT OF APPEALS
                                                    *        OF MARYLAND
         Petitioner,
                                                    *
                                                             Misc. Docket   AG No.73
         v.
                                                    *
                                                             September Term, 201 8
CORY LEV ZAJDEL
                                                    *

         Respondent.



                                                    ORDER

          This matter came before the Court 0n the Joint Petition for Reprimand by Consent


ﬁled by the Attorney Grievance Commission 0f Maryland and the Respondent, Cory Lev


Zajdel.    The Court having considered the Joint Petition and the record herein,       it is   this   _
                                                                                                      22nd

day of           March                ,
                                          2019:


          ORDERED,       that   the       Respondent, Cory Lev Zajdel, be and he hereby                 is,




REPRIMANDED            for   Violating       Rule   1.5(c)   of the Maryland Lawyers’          Rules    0f


Professional Conduct.




                                                             /s/ Clayton Greene Jr.
                                                             Senior Judge